Reasons for Allowance
Claims 12-16, 18, and 33-35 are allowed.

The following is an examiner’s statement of reasons for allowance: the claims are drawn to a shatter resistant cold-formed glass article. Murashige (US 2015/0072125) discloses a glass sheet (0019) and high modulus resin or adhesion layer formed on the surface of the glass substrate (0032 or 0059). As argued by applicant in the response filed 07/28/2022, Murashige (US 2015/0072125) teaches the glass film having a radius of curvature (0024), however, aims to suppress the radius of curvature.
	Nagata (US 2009/0096965) teaches a curved glass substrate accommodated in a curved frame (0061). However, given Murashige aims to suppress the glass curvature there is no motivation for a person of ordinary skill to form or accommodate the glass and high modulus adhesive in a frame having curved surface. Thus, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA J SAWDON/Primary Examiner, Art Unit 1781